Citation Nr: 1041532	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-32 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and August 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).  The Veteran and his wife testified at a June 2010 
hearing before the undersigned sitting at the RO, a transcript of 
which is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect that he had 
in-country Vietnam service from January 1970 to March 1971.

2.  The Veteran has a current diagnosis of posttraumatic stress 
disorder that is based on the stressor of encountering an 
American convoy that had been attacked by opposing forces, 
resulting in casualties.

3.  Fuchs' corneal endothelial dystrophy of the left eye was 
diagnosed in June 2006, and a corneal transplant performed in 
July 2006.

4.  The evidence of record does not relate the Veteran's eye 
disorder to his military service or an incident therein, to 
include herbicide exposure.




CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304 (2010).

2.  An eye disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  September 2005 and March 2006 letters 
satisfied the duty to notify provisions; an additional letter was 
sent in August 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability rating 
in August 2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran's service treatment records, VA medical treatment 
records and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. § 
3.159 (c) (2).  No VA examinations were necessary in this case as 
there were no questions of medical fact or causation presented by 
the relevant facts and evidence.  See 38 C.F.R. § 3.159(c) (4); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2010).  The benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to 
eliminate the requirement for corroborating evidence of a claimed 
in-service stressor if it is related to a veteran's "fear of 
hostile military or terrorist activity."  75 Fed. Reg. 39,843 
(2010).  The regulatory revision is applicable only to certain 
claims, but the Veteran's appeal, which was appealed to the Board 
before July 13, 2010, but not decided by the Board as of that 
date, is affected by the amended regulation.  Id.  

The Veteran's service personnel records reflect in-country 
Vietnam service as a member of an artillery unit, and the events 
he described were alleged to have occurred during that in-country 
service.  Specifically, in a December 2006 stressor statement, 
the Veteran described a February 1970 incident in which his unit 
came across an American convoy that had been ambushed, resulting 
in burned trucks and dead American soldiers.  In a February 2007 
stressor statement, the Veteran described a January 1970 rocket 
attack that occurred at the airport upon his arrival to Cam Ranh 
Bay, and re-described the February 1970 incident in which he came 
across the ambushed American convoy.  After review of the record, 
the Board finds that the Veteran's statements as to the details 
of his stressor events both relate to fear of hostile military or 
terrorist activity, and are consistent with the circumstances of 
his military service, such that there is credible supporting 
evidence that the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).

Moreover, the record contains evidence in which, ultimately, a VA 
medical professional diagnosed PTSD based on the Veteran's 
ambushed unit encounter stressor.  At a October 2006 VA 
outpatient visit, the Veteran reported that during his service in 
Vietnam he had to handle bodies, including body parts, and was 
bothered by seeing dead people on the side of the road.  Due to 
this event and that his unit was under constant fire, he thought 
he would die when he was there.  The examining physician found 
that the Veteran did not meet the specific criteria for PTSD, but 
that since he had many symptoms of avoidance and hypervigilance, 
he needed further assessment.  To that end, later October 2006 
treatment records then reflect a diagnosis of PTSD, once the 
criteria for reexperiencing events had been satisfied with the 
Veteran's report that he also had nightmares about witnessing 
bodies on the side of the road, albeit infrequently.  Another VA 
medical professional conducted a separate evaluation later that 
month, and also concluded that a diagnosis of PTSD was 
appropriate, noting that the Veteran initially appeared unable to 
express a lot of his true feelings about his Vietnam experience 
and the resulting symptoms.  This notation is supported by lay 
statements from both the Veteran's current wife, and ex-wife, 
both of whom indicated that the Veteran rarely, if ever, spoke 
about his experience in Vietnam.  

The record contains evidence of the Veteran's stressors; a 
current diagnosis of PTSD, and a VA professional linking that 
diagnosis to the stressor events in question.  38 C.F.R. 
§ 3.304(f).  As the pertinent criteria have been met; service 
connection for PTSD is warranted.

Eye Disorder

Governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  The Veteran's Department of Defense Form DD-214, Armed 
Forces of the United States Report of Transfer of Discharge, 
reflects that he had such service.  Accordingly, herbicide 
exposure is conceded.  VA regulations also provide that, if a 
veteran was exposed to an herbicide agent during active service, 
presumptive service connection may be warranted for certain 
disorders.  However, there are no eye disorders for which service 
connection is presumptive on the basis of herbicide exposure.  38 
C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for the 
Veteran's eye disorder is not warranted on a presumptive basis.  

However, the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 
(1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of 
Appeals for Veterans Claims has specifically held that the 
provisions of Combee are applicable in cases involving herbicide 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Yet the probative and persuasive medical evidence of record does 
not show that the Veteran's eye disorder is related to his 
military service, to include as due to herbicide exposure.  With 
respect to the right eye, the Veteran's service treatment records 
reflect that in August 1970, he was treated for a short period as 
an inpatient for an infected stye of the right eye, compounded by 
slight swelling of the right upper eyelid.  Examination of the 
right eyeball during this inpatient stay, which continued through 
September 1970, revealed a swollen right eye and erythematous 
conjunctiva, but an otherwise normal eyeball, to include the 
cornea, lacrimal apparatus, motility, and pupils.  At the 
Veteran's March 1971 service separation examination, the 
examining physician noted refractive error but an otherwise 
normal physical examination of the eyes.  No right eye disorder 
has been noted in any of the postservice treatment records.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 
(holding that service connection requires a showing of current 
disability)

With respect to the left eye, there is no evidence of an eye 
disorder at any time prior to July 2003, when the Veteran asked a 
VA clinician during an outpatient visit about getting an eye 
examination as a second opinion prior to a cornea transplant.  
Later treatment records reflect that the Veteran was diagnosed 
with Fuchs' corneal endothelial dystrophy of the left eye in June 
2006, and underwent a corneal transplant of the left eye in July 
2006, with followup at VA facilities through August 2008.  Thus, 
continuity of symptomatology is not shown.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  Moreover, although the Veteran 
indicated on his March 1971 service separation examination that 
he had a history of serious eye infection and "left eye lid with 
drop," the many service treatment records documenting treatment 
for the infected eyelid stye indicate that it affected the right 
eye only.  Moreover, on service separation in March 1971, the 
examining physician noted refractive error but an otherwise 
normal physical examination of the eyes.  Therefore, the Board 
finds that no chronic disability was present on service 
separation.  Finally, there are no opinions of record, from 
either private or VA professionals, to relate the Veteran's 
postservice left eye disorder to his military service.  Thus, 
absent a nexus statement relating the current disability to the 
Veteran's military service, the claim fails.  Davidson, 581 F.3d 
at 1316-17.  

To the extent that the Veteran had refractive error noted on his 
June 1969 service entrance examination and March 1971 service 
separation examination, the law provides that in the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  The 
August 1970 and September 1970 service treatment records document 
the Veteran's repeated denials that he had trauma to his right 
eye in service.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990).

The preponderance of the evidence is against the claim for 
service connection for an eye disorder of either eye, to include 
as due to herbicide exposure.  There is no doubt to be resolved, 
and service connection is not warranted.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

Service connection for a eye disorder is denied.




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


